Case 3:21-cv-00066-RLY-MPB Document 1 Filed 04/13/21 Page 1 of 22 PageID #: 1




                          IN THE UNITED STATES DISTRICT
                      FOR THE SOUTHERN DISTRICT OF INDIANA


 BRIAN PRATER, on behalf of himself and all
 others similarly situated,                         CIVIL CASE

                                Plaintiff,          Case No. 3:21-cv-66

         v.                                         CLASS AND COLLECTIVE ACTION

 ALLIANCE COAL, LLC;                                JURY DEMANDED
 ALLIANCE RESOURCE PARTNERS, L.P.;
 ALLIANCE RESOURCES OPERATING
 PARTNERS, L.P.;
 ALLIANCE RESOURCE MANAGEMENT
 GP, LLC; and
 GIBSON COUNTY COAL, LLC,


                                Defendants.


                    CLASS AND COLLECTIVE ACTION COMPLAINT

       Plaintiff Brian Prater, though his undersigned counsel, individually, and on behalf of all

persons similarly situated, files this Class and Collective Action Complaint (“Complaint”), seeking

all available remedies under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq.

Plaintiff asserts his FLSA claims as a collective action under FLSA Section 16(b), 29 U.S.C. §

216(b). Plaintiff also asserts a claim for unjust enrichment under Indiana common law. Plaintiff

asserts his claim for unjust enrichment as a class action claim, pursuant to Fed. R. Civ. P. 23.

                                        INTRODUCTION

       1.      This is an action brought on behalf of individuals who are current and former coal

miners employed by Defendants, challenging Defendants’ unlawful failure to pay for “off-the-

clock work” in violation of the FLSA as well as Defendants’ failure to pay all overtime, including

by unlawfully excluding promised, non-discretionary bonuses in the calculation of the employees’
Case 3:21-cv-00066-RLY-MPB Document 1 Filed 04/13/21 Page 2 of 22 PageID #: 2




“regular rate” for the purpose of determining the appropriate overtime rates of pay. These failures

also resulted in the unjust enrichment of Defendants under Indiana common law.

       2.      Defendants Alliance Coal, LLC, Alliance Resource Partners, L.P., Alliance

Resources Operating Partners, L.P., Alliance Resource Management GP, LLC, and Gibson County

Coal, LLC (collectively, “Defendants”) operated as joint employers of Plaintiff and all employees

who worked as miners in Defendants’ Gibson North and Gibson South mines in Gibson County,

Indiana (collectively, the “Indiana Mines”), and Defendants’ policies and practices deprived

Plainitff and similarly situated coal miners for all pay that they were and are entitled to by law.

Fed. Rule Civ. P.

                                JURISDICTION AND VENUE

       3.      Pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331, this Court has subject matter

jurisdiction over Plaintiff’s FLSA claims.

       4.      Pursuant to Fed. R. Civ. P. 4(k)(1)(A), Ind. Trial P. R. 4.4(A), and federal due

process, the Court has general and specific personal jurisdiction over all Defendants. All

Defendants maintain continuous and systematic contacts with Indiana, as they all jointly operate

the Gibson North and Gibson South mines located therein. Defendants Alliance Coal, LLC

(“Alliance”), Alliance Resource Operating Partners, L.P, (“AROP”), Alliance Resource

Management GP, LLC (“ARM”), and Alliance Resource Partners, L.P. (“ARLP”) (ARLP, AROP,

ARM and Alliance are together the “Parent Defendants”) are the parent entities that own and

control each of the subsidiary Defendant Gibson County Coal, LLC (the “Subsidiary Defendant”).1

Defendants operate as essentially the same entity, and the Parent Defendants have implemented


1
  According to ARLP’s annual report on form 10K, which was filed with the U.S. Securities and
Exchange Commission on February 20, 2020, Defendant ARLP owns 98.9899% of the interest
in Defendant AROP, which in turns owns 99.999% of the interest in Defendant Alliance, which
in turn owns 100% of the interest in Defendant Gibson
                                                2
Case 3:21-cv-00066-RLY-MPB Document 1 Filed 04/13/21 Page 3 of 22 PageID #: 3




all policies, protocols, guidelines, and internal monitoring systems used in the Indiana Mines. All

Defendants have availed themselves of Indiana, because they have regularly conducted business

in Indiana, and because the FLSA violations and unjust enrichment occurred in Indiana.

       5.      Venue in this Court is proper pursuant to 28 U.S.C. § 1391. Defendants reside in

Indiana, and a substantial part of the events giving rise to Plaintiff’s and Class Members’ claims

occurred within this judicial District. Defendnats conduct business in this judicial District.

Specifically, the Parent Defendants own and operate the Subidiary Defendant, and employed

Plaintiff and similarly situated coal miners at the Indiana Mines, who are subject to the alleged

unlawful pay practices.

                                             PARTIES

       6.      Plaintiff, Brian Prater, is an adult individual presently residing in Owensville,

Indiana. He has been employed as a coal miner at the Gibson North and Gibson South mines since

2003. During the three-year period immediately preceding the filing of this Complaint, he was

employed by Defendants at the Gibson North mine from 2017 to 2018 and from 2018 to April

2020 at Gibson South. Plaintiff was jointly employed by Defendants. Pursuant to 29 U.S.C. §

216(b), Plaintiff Prater has consented in writing to being a Plaintiff in this action.

       7.      Defendant Alliance Coal, LLC is a for-profit limited liability company organized

under the laws of the state of Delaware, with its principal place of business located at 1717 S.

Boulder Avenue, Tulsa, Oklahoma 74119-4886.

       8.      Defendant Alliance Resource Partners, L.P. is a for-profit limited partnership

organized under the laws of the state of Delaware, with its principal place of business located at

1717 S. Boulder Avenue, Tulsa, Oklahoma 74119-4886.

       9.      Defendant Alliance Resource Operating Partners, L.P. is, upon information and



                                                   3
Case 3:21-cv-00066-RLY-MPB Document 1 Filed 04/13/21 Page 4 of 22 PageID #: 4




belief, a for-profit limited partnership organized under the laws of the state of Delaware, with its

principal place of business located at 1717 S. Boulder Avenue, Tulsa, Oklahoma 74119-4886.

       10.     Defendant Alliance Resource Management GP, LLC is, upon information and

belief, a for-profit limited liability company organized under the laws of the state of Delaware,

with its principal place of business at 1717 S Boulder Avenue, Ste 400, Tulsa, Oklahoma, 74119

– 4886.

       11.     Defendant Gibson County Coal, LLC, (“Gibson Couny Coal”) has operated the

Gibson North and Gibson South mines, which are underground mines employing room-and-pillar

mining techniques to produce high-sulfur coal. Until approximately January 2020, Gibson County

Coal operated the Gibson North Mine, located near the city of Princeton County, Indiana, and it

presently operates the Gibson South Mine, located near the city of Owensville in Gibson County,

Indiana. Upon information and belief, Gibson County Coal is a for-profit limited liability company

organized under the state of Delaware, with its principal place of business being located at 1717

South Boulder Avenue, Tulsa, Oklahoma 74119-4886.

       12.     Upon information and belief, Gibson County Coal is a wholly-owned subsidiary of

Alliance Coal, LLC (which is in turn a subsidiary of the other Parent Defendants) and its

employment policies and procedures, described below, are uniformly established and directed by

the Parent Defendants.

       13.     Upon information and belief, each Parent Defendant exerted and exerts supervisory

control over all employees (including Plaintiff) of the Indiana Mines, and was involved in the daily

operations of the Indiana Mines as it pertains to the policies, processes and procedures for the

compensation of all such employees, as described in more detail below.

       14.     At all times material to this action, Defendants have been engaged in commerce or



                                                 4
Case 3:21-cv-00066-RLY-MPB Document 1 Filed 04/13/21 Page 5 of 22 PageID #: 5




in the production of goods for commerce as defined by the FLSA.

        15.      Defendants’ employees are engaged in interstate commerce and handle or work on

goods that have been moved in and/or produced in commerce.

        16.      Defendants’ annual gross volume of sales made or business done exceeds $500,000.

        17.      The unlawful acts alleged in this Complaint were committed by Defendants and/or

their officers, agents, employees, or representatives, including as alter egos of one another, while

actively engaged in the management of Defendants’ businesses or affairs and with the authorization

of Defendants.

        18.      During all times relevant, Plaintiff was an employee of Defendants and is covered

by the FLSA.

        19.      During all times relevant, Defendants are employers and/or enterprises covered by

the FLSA.

                          CLASS AND COLLECTIVE DEFINITIONS

        20.      Plaintiff brings Count I of this lawsuit pursuant to the FLSA, 29 U.S.C. § 216(b),

as a collective action on behalf of themselves and the following collective:

        All current and former non-exempt employees who performed work in
        underground mines or surface coal preparation plants at the Gibson North and
        South mines in Indiana, and who were employed by Defendants between April 13,
        2018 and the present (the “FLSA Collective”).

        21.      Plaintiff brings Count II of this lawsuit as a class action pursuant to Fed. R. Civ. P.

23, on behalf of himself and the following class:

        All current and former non-exempt employees who performed work in underground
        mines or surface coal preparation plants at the Gibson North and South mines in
        Indiana, and who were employed by Defendants between April 13, 20192 and the
        present (the “Indiana Class”).


2
 Indiana applies a two-year limitations period to claims for unjust enrichment. See Ind. Code § 34-20-3-1;
see also Knutson v. UGS, 2007 WL 2122192 at *5 (S.D. Ind. July 19, 2007).

                                                    5
Case 3:21-cv-00066-RLY-MPB Document 1 Filed 04/13/21 Page 6 of 22 PageID #: 6




       22.       The FLSA Collective and the Indiana Class are together referred to as the “Classes”

and the members of the Classes are “Class Members.”

       23.       The employees who constitute the FLSA Collective and the Indiana Class are

referred to as “Coal Miners.”

       24.       Plaintiff reserves the right to redefine the Collective and/or the Indiana Class prior

to notice or class certification, and thereafter, as may be warranted or necessary.

                                      STATEMENT OF FACTS

A.     Defendants’ Mining Operations and Operational Structure

       25.       Defendants comprise and hold themselves out to be the single entity Alliance --

“the    second      largest    coal    producer     in    the    eastern    United     States.”    See

https://www.arlp.com/peer/about-us/default.aspx (last visited April 5, 2021).

       26.       Defendants operate seven underground mining complexes in Indiana, Illinois,

Kentucky, Maryland, and West Virginia. These operations include the Indiana Mines.

       27.       Each of the Defendants are joint employers of the Coal Miners, as Defendants’

operations are interrelated and share common management. While the Subsidiary Defendant,

Gibson County Coal, purports to operate the Indiana Mines, the Parent Defendants, ARLP, AROP

and Alliance, control every significant aspect of their subsidiaries’ coal mining operations.

       28.       Joseph W. Craft III, is ARM’s Chairman, President and Chief Executive Officer

and is also the President of Gibson County Coal, LLC. Additionally, Mr. Craft is the President,

Chief Executive Officer and a Director of Alliance Coal since August 1999 and Chairman of the

Board of Directors since January 1, 2019. He is the President, Chief Executive Officer, and

Chairman of Alliance Resource Partners, L.P. Mr. Craft also serves as President, Chief Executive




                                                   6
Case 3:21-cv-00066-RLY-MPB Document 1 Filed 04/13/21 Page 7 of 22 PageID #: 7




Officer and Chairman of the Board of Directors of AGP, the general partner of Alliance Holdings

GP, L.P.

          29.     The chain of control among the various entities is depicted below:3




          30.     Until approximately January 2020, Gibson County Coal, LLC operated the Gibson

North Mine, an underground coal mining complex located near the city of Princeton in Gibson

County, Indiana and it presently operates the Gibson South Mine, located near the city of

Owensville in Gibson County, Indiana. The Gibson North mine began production in November

2000 and was idled in December 2015 in response to market conditions. The Mine resumed

production in May 2018 and operated until January 2020 when it was again idled in response to

market conditions. When in operation, the Gibson North Mine had the capacity to produce 700

tons of raw coal per hour. The Gibson South Mine began operations in April 2014 and has capacity


3
    See 2019 Form 10K, at 4.

                                                   7
Case 3:21-cv-00066-RLY-MPB Document 1 Filed 04/13/21 Page 8 of 22 PageID #: 8




to produce 1,800 tons of raw low/medium-sulfur coal per hour.

       31.     When it was last in operation, the Gibson North Mine employed approximately 185

miners. The Gibson South mine employs approximately 370 people. See Alliance Resource

Partners, L.P., 2019 10K Form, at 37.

       32.     The Parent Defendants maintain operational control over the day-to-day functions

of Plaintiff and Class Members.

       33.     In particular, the Parent Defendants jointly controlled and directed the employment

policies and practices, including the illegal pay practices of their subsidiaries, by directing such

subsidiaries to follow the uniform time-keeping and pay practices of the Parent Defendants, which

the Parents Defendants applied uniformly to all of their subsidiaries and the subsidiaries’

employees. Accordingly, each Parent Defendant was a joint employer of the Coal Miners who

have worked at the Indiana Mines.

       34.     Among other things, the Parent Defendants required their subsidiaries, including

the Gibson North and Gibson South Mines, to utilize the Parent Defendants’ proprietary time-

keeping hardware and software system developed by another ARLP subsidiary, Matrix Design

Group, LLC, as the exclusive means for its subsidiaries to record the time worked and to determine

the times periods for which these subsidiaries would pay for work performed by their employees.

       35.     Parent Defendants and Subsidiary Defendant are joint employers as: (1) Subsidiary

Defendant installed the tracking system and time-keeping system provided by the Matrix Entities

to all of Defendants’ mines; (2) Subsidiary Defendant, like all operators of Defendants’ mines,

chose to willfully ignore the data generated by that system regarding work performed prior to the

scheduled beginning of shifts and instead pay workers only from the scheduled beginning of the

shifts; (3) the data available to Subsidiary Defendant were also available to Parent Defendants.



                                                 8
Case 3:21-cv-00066-RLY-MPB Document 1 Filed 04/13/21 Page 9 of 22 PageID #: 9




        36.    In addition to exercising authority to hire, fire, discipline, and otherwise exercise

payroll, scheduling and human-resources-related control over the Subsidiary Defendant, the Parent

Defendants also exercised control over the pay rates and insurance benefits provided by the

Subsidiary Defendant to its nominal employees.

        37.    In addition, the Parent Defendants supervised the actual work performed by the

nominal employees of the Subsidiary Defendant. For instance, the Subsidiary Defendant would

receive directions from the Parent Defendants regarding how their workers should perform mining

operations and in what direction workers should mine for coal.

        38.    Upon information and belief, the Parent Defendants expressly supervise and control

the policies and practices utilized by the Subsidiary Defendant to pay Plaintiffs and Coal Miners,

including the policies and practices alleged in this Complaint.

B.      The Work Performed by Plaintiff and Coal Miners

        39.    Plaintiff worked as a Coal Miner in the Indiana Mines. Plaintiff worked at the

Gibson North mine during 2017 and 2018 and at the Gibson South mine from 2018 until April

2020.

        40.    Plaintiff and other Coal Miners are not members of a union.

        41.    Plaintiff and Coal Miners have worked long hours on day and night shifts to keep

the mines operating, and in order for Defendants to maximize their profits. Plaintiff typically

worked five ten-hour shifts per week and was frequently required to work weekends.

        42.    The work that Plaintiffs and other Coal Miners perform is hazardous and dangerous.

        43.    The Supreme Court of the United States has long recognized the special difficulties

involved in the job of mining coal as follows:

        Those who are forced to travel in underground mines in order to earn their livelihood . . .
        must journey beneath the crust of the earth, far removed from the fresh and open air and


                                                 9
Case 3:21-cv-00066-RLY-MPB Document 1 Filed 04/13/21 Page 10 of 22 PageID #: 10




           from the beneficial rays of the sun. … A heavy toll is exacted from those whose lot it is to
           ride and walk and mine beneath the surface. From the moment they enter the portal until
           they leave they are subjected to constant hazards and dangers; they are left begrimed and
           exhausted by their continuous physical and mental exertion.
 Jewell Ridge Coal Corp. v. Loc. No. 6167, United Mine Workers of Am., 325 U.S. 161, 162

 (1945).

           44.    Plaintiff and Coal Miners have routinely worked more than forty hours in a

 workweek.

           45.    Plaintiff and other Coal Miners were paid on an hourly basis at an agreed hourly

 rate, and in addition were entitled to be paid and were paid various types of bonuses.

           46.    Plaintiff and other Coal Miners have not been paid for all of the time that they spend

 performing work, including work performed both before and after their regularly scheduled shifts.

           47.    Defendants required Plaintiff and Coal Miners to arrive to their work shifts

 sufficiently early to have time to don protective gear and be dressed and ready prior to the

 beginning of their shifts and to attend safety meetings prior to the beginning of their shifts.

           48.    However, Defendants never paid Plaintiff and Coal Miners for the time spent

 working prior to beginning of their scheduled shift or for safety meetings; Defendants would only

 begin paying Plaintiff and Coal Miners for work at the scheduled beginning of their shifts.

           49.    During the time that Plaintiff and Coal Miners were required to be present at the

 Indiana Mines prior to the scheduled beginning of their shift, Plaintiff and Coal Miners routinely

 performed a variety of activities that constituted compensable work, including the following:

                  a.      Retrieving specialized protective gear and clothing from lockers and/or

                          buckets located at the mine’s above-ground bathhouse;

                  b.      Donning specialized protective equipment and clothing issued by the

                          Defendants and required for the dangerous environment of an underground


                                                   10
Case 3:21-cv-00066-RLY-MPB Document 1 Filed 04/13/21 Page 11 of 22 PageID #: 11




                        coal mine, including coveralls, boots, helmet, lamp, reflective gear, work

                        belt, self-rescuer, text-pager tracking device, hearing protection, safety

                        glasses, respirator, and gloves;

                c.      Gathering tools to be used during scheduled shift from an above-ground

                        storeroom; and

                d.      Gathering materials to be used during scheduled shift also from an above-

                        ground storeroom.

        50.     In addition, at the end of each shift, Plaintiff and Coal Miners were required to

 perform the time-consuming task of doffing their specialized protective equipment, returning tools

 and supplies to the appropriate location, returning their gear to their lockers and readying

 equipment for use on future shifts. This work took a substantial amount of time.

        51.     However, Defendants did not pay Plaintiff and Coal Miners for this time.

 Defendants stopped paying Plaintiff and the Coal Miners at the time they came above-ground and

 did not pay them for doffing their specialized protective equipment or any other work.

        52.     All of the pre-shift and post-shift work performed was an integral and indispensable

 part of the principal work activities of Plaintiff and Coal Miners.

        53.     Defendants were aware that Plaintiff and Coal Miners performed this work before

 and after their shift, both because they required these activities to be performed and because they

 employed and had the ability to use sophisticated technology that provided detailed information to

 Defendants about the times that each employee reported to work prior to the scheduled beginning

 of their shifts and performed work off the clock.

        54.     Specifically, Defendants installed “tracker” devices capable of following and

 recording the exact location of each miner attached to each miner’s helmet, and Defendants



                                                  11
Case 3:21-cv-00066-RLY-MPB Document 1 Filed 04/13/21 Page 12 of 22 PageID #: 12




 required the helmets to be worn by the miner at all times in the workplace. The tracking system is

 not merely capable of recording the current location of each miner’s tracker device, but also is

 capable of recording and preserving in Defendants’ data systems the exact time each miner moves

 to a new location.

        55.     Although Defendants’ system was capable of automatically recording the exact

 time when Plaintiff and the Coal Miners would arrive at the facility to begin work, Defendants did

 not utilize that time for the purpose of paying Plaintiff and other Coal Miners.

        56.     Rather, Defendants failed to pay any coal mining employees for their time

 expended in compensable activities prior to the scheduled beginning of the shift; and instead,

 Defendants would only pay Plaintiff and the members of the Collective from the time that their

 shift was scheduled to begin.

 C.     Defendants Did Not Pay the Proper Overtime Rate to Plaintiff and Coal Miners

        57.     In addition to not paying Plaintiff and the Coal Miners for time spent working

 before and after their shifts, Defendants also failed to pay Plaintiff and the Coal Miners the

 appropriate overtime rate of compensation for overtime work performed.

        58.     Plaintiff and the Coal Miners were paid several forms of bonus compensation that

 were not discretionary, and therefore, should have been included in their “regular rate” of

 compensation for determining their overtime rate of compensation.

        59.     Upon information and belief, Defendants provided their employees a “Benefits

 Handbook,” which described certain bonus compensation to which Plaintiff and the Coal Miners

 would be entitled as part of their compensation for their work for Defendants.

        60.     Non-discretionary bonuses included, among others:

                a.      An annual Attendance Incentive Bonus;



                                                 12
Case 3:21-cv-00066-RLY-MPB Document 1 Filed 04/13/21 Page 13 of 22 PageID #: 13




                 b.     A New Electrical Certification bonus;

                 c.     A New Mine Foreman certification bonus;

                 d.     An annual Emergency Medical Technician Certification Bonus;

                 e.     An annual Mine Emergency Technician Certification Bonus;

                 f.     An annual seniority days bonus starting at each employee’s sixth year of

                        service, giving a bonus of one “day” or eight (8) hours of regular pay in the

                        first year of eligibility, and with an additional 8 hours of pay accruing each

                        year (with the maximum accrual being twenty (20) days);

                 g.     A Weekly Production Bonus based on productivity and man hours,

                        utilizing a formula that took into account the amount of coal mined during

                        the week in the mine in question, the percentage of the coal mined which

                        was “clean,” the number of employee hours expended to mine the coal,

                        and similar objectively-quantifiable facts;

                 h.     A Safety Incentive Bonus that was calculated based on a formula derived

                        from objective data.

           61.   Defendants paid these bonuses to Plaintiff and the Coal Miners, but Defendants

 failed to include certain of such bonuses in the “regular rate” used to calculate the overtime rate of

 pay for Plaintiff and the Coal Miners in the weeks that the bonuses were paid. Defendants’ failure

 resulted in Plaintiff and the Coal Miners receiving lower overtime rates than they were owed for

 the weeks in which the bonuses were paid.

           62.   These bonuses should have been included in calculating employees’ overtime rates

 of pay.




                                                  13
Case 3:21-cv-00066-RLY-MPB Document 1 Filed 04/13/21 Page 14 of 22 PageID #: 14




        63.     Additionally, the Plaintiff and the Coal Miners were not compensated for the full

 amount of overtime that they were owed each week, because, upon information and belief,

 Defendants included a type of implicit overtime premium it referred to as the “boosted hours

 method” in the formula used to calculate two types of bonuses (production and safety bonuses),

 but this formula did not compensate Plaintiff and the Coal Miners for the full overtime premium

 owed because the number of hours used by Defendants in the “boosted hours” formula was based

 on the number of hours Defendants credited the employees with working and therefore did not

 include all time worked as described above.

        64.     Defendants knew or should have known that the work that they required of Plaintiff

 and other Coal Miners should have been paid for all time worked before and after their regularly

 scheduled shift under the FLSA.

        65.     Defendants knew or should have known that the non-discretionary bonuses that

 they paid should have been properly incorporated into the regular rate for purposes of calculating

 overtime compensation under the FLSA.

        66.     Defendants are sophisticated national businesses with access to knowledgeable

 human resource specialists and competent labor counsel.

        67.     Defendants do not maintain accurate records of the actual hours that Plaintiff and

 Coal Miners worked each workday and the total hours worked each workweek.

        68.     Defendants have acted willfully and with reckless disregard of clearly applicable

 FLSA and state law wage and hour provisions by failing to compensate Plaintiffs and Coal

 Members for all hours worked in excess of forty (40) during the workweeks.

                           COLLECTIVE ACTION ALLEGATIONS

        69.     Plaintiff brings this lawsuit pursuant to 29 U.S.C. § 216(b) as a collective action on



                                                 14
Case 3:21-cv-00066-RLY-MPB Document 1 Filed 04/13/21 Page 15 of 22 PageID #: 15




 behalf of the FLSA Collective defined above.

        70.     Plaintiff desires to pursue this FLSA claim on behalf of any individuals who opt-in

 to this action pursuant to 29 U.S.C. § 216(b).

        71.     Plaintiff and the FLSA Collective are “similarly situated,” as that term is used in

 29 U.S.C. § 216(b), because, inter alia, all such individuals worked pursuant to the Defendants’

 previously described common pay and timekeeping practices and, as a result of such practices,

 were not paid the full and legally mandated minimum wage for non-overtime hours and overtime

 premium for hours worked over forty (40) during the workweek. Resolution of this action requires

 inquiry into common facts, including, inter alia, Defendants’ common compensation, timekeeping

 and payroll practices.

        72.     The FLSA Collective Members have the same or closely similar job duties as the

 Plaintiff, and Plaintiff and all Collective Members were paid by Defendants in the same manner,

 in violation of the FLSA. Accordingly, the named Plaintiff is similarly situated to all FLSA

 Collective Members.

        73.     Plaintiff and the FLSA Collective performed the same type of work, the manner

 and terms of which were controlled by the Defendants, and were not paid for all time worked or

 at the proper overtime rate as required by federal law.

        74.     The similarly situated employees are known to Defendants, are readily identifiable,

 and may be located through Defendants’ records.

        75.     Defendants employ many FLSA Collective Members throughout Indiana. These

 similarly situated employees may be readily notified of this action through direct U.S. mail and/or

 other appropriate means, and allowed to opt into it pursuant to 29 U.S.C. § 216(b) for the purpose

 of collectively adjudicating their claims for overtime compensation, liquidated damages (or,



                                                  15
Case 3:21-cv-00066-RLY-MPB Document 1 Filed 04/13/21 Page 16 of 22 PageID #: 16




 alternatively, interest), and attorneys’ fees and costs under the FLSA.

                                 CLASS ACTION ALLEGATIONS

        76.       Plaintiff incorporates by reference the foregoing allegations as if set forth herein.

        77.       Plaintiff brings this action as a class action pursuant to Fed. R. Civ. P. 23 on behalf

 of himself and the Indiana Class defined above.

        78.       The members of the Indiana Class are so numerous that joinder of all members is

 impracticable. Upon information and belief, there are more than 100 members of the Indiana Class.

        79.       Defendants have engaged in the same conduct towards Plaintiff and the other

 members of the Indiana Class.

        80.       The injuries and damages to the Indiana Class present questions of law and fact that

 are common to each class member within the Indiana Class, and that are common to the Indiana

 Class as a whole.

        81.       Plaintiff will fairly and adequately represent and protect the interests of the Indiana

 Class, and all of its proposed class members because there is no conflict between the claims of

 Plaintiff and those of the Indiana Class, and Plaintiff’s claims are typical of the claims of the

 Indiana Class.

        82.       Plaintiff’s counsel are competent and experienced in litigating class actions and

 other complex litigation matters, including wage and hour cases like this one.

        83.       Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because questions

 of law and fact common to the Indiana Class predominate over any questions affecting only

 individual Class members including, without limitation: (1) whether Defendants paid them for all

 time worked; and (2) whether Defendants failed to pay them the full amount of overtime

 compensation earned.



                                                    16
Case 3:21-cv-00066-RLY-MPB Document 1 Filed 04/13/21 Page 17 of 22 PageID #: 17




        84.     Plaintiff’s claims are typical of the claims of the Indiana Class in the following

 ways, without limitation: (a) Plaintiff is a member of the Indiana Class; (b) Plaintiff’s claims arise

 out of the same policies, practices and course of conduct that form the basis of the claims of the

 Indiana Class; (c) Plaintiff’s claims are based on the same legal and remedial theories as those of

 the Indiana Class and involve similar factual circumstances; (d) there are no conflicts between the

 interests of Plaintiff and the Indiana Class members; and (e) the injuries suffered by Plaintiff are

 similar to the injuries suffered by the Indiana Class members.

        85.     Class action treatment is superior to the alternatives for the fair and efficient

 adjudication of the controversy alleged herein. Such treatment will permit a large number of

 similarly situated individuals to prosecute their common claims in a single forum simultaneously,

 efficiently, and without the duplication of effort and expense that numerous individual actions

 would entail. No difficulties are likely to be encountered in the management of this class action

 that would preclude its maintenance as a class action, and no superior alternative exists for the fair

 and efficient adjudication of this controversy. The Indiana Class is readily identifiable from

 Defendants’ own employment records. Prosecution of separate actions by individual members of

 the Indiana Class would create the risk of inconsistent or varying adjudications with respect to

 individual Class members that would establish incompatible standards of conduct for Defendants.

        86.     A class action is superior to other available methods for adjudication of this

 controversy because joinder of all members is impractical. Further, the amounts at stake for many

 of the Indiana Class members, while substantial, are not great enough to enable them to maintain

 separate suits against Defendants.

        87.     Without a class action, Defendants will unjustly retain the benefit of their

 wrongdoing, which will result in further damages to Plaintiff and the Indiana Class. Plaintiff



                                                  17
Case 3:21-cv-00066-RLY-MPB Document 1 Filed 04/13/21 Page 18 of 22 PageID #: 18




 envisions no difficulty in the management of this action as a class action.

                                           COUNT I
                              Violation of the FLSA - Overtime
                      (On Behalf of the Plaintiff and the FLSA Collective)

         88.    All previous paragraphs are incorporated as though fully set forth herein.

         89.    The FLSA requires that covered employees be compensated for all hours worked

 in excess of forty (40) hours per week at a rate not less than one and one-half (1 ½) times the

 regular rate at which he or she is employed. See 29 U.S.C. § 207(a)(1).

         90.    The FLSA defines the “regular rate” as including “all remuneration for employment

 paid to, or on behalf of, the employee ….” 29 U.S.C. § 207(e).

         91.    With a few limited exceptions, all remuneration given to an employee must be

 included in the employee’s regular rate calculation. 29 U.S.C. § 207(e); 29 C.F.R. § 778.108.

         92.    Defendants are subject to the wage requirements of the FLSA because each of the

 Defendants is an “employer” under 29 U.S.C. § 203(d).

         93.    At all relevant times, each of the Defendants was an “employer” engaged in

 interstate commerce and/or in the production of goods for commerce within the meaning of the

 FLSA, 29 U.S.C. § 203.

         94.    During all relevant times, Plaintiff and Collective Members were covered

 employees entitled to the above-described FLSA protections. See 29 U.S.C. § 203(e).

         95.    Plaintiff and Collective Members are not exempt from the requirements of the

 FLSA.

         96.    Plaintiff and Collective Members are entitled to be paid overtime compensation for

 all hours worked over forty (40) in a workweek pursuant to 29 U.S.C. § 207(a)(1).

         97.    Defendants’ compensation scheme applicable to Plaintiff and Collective Members



                                                 18
Case 3:21-cv-00066-RLY-MPB Document 1 Filed 04/13/21 Page 19 of 22 PageID #: 19




 failed to comply with either 29 U.S.C. § 207(a)(1) or 29 C.F.R. § 778.112.

        98.     Defendants knowingly failed to compensate Plaintiff and Collective Members for

 all hours worked when they worked in excess of forty (40) hours per week and failed to pay proper

 overtime premiums at a rate of one and one-half (1 ½) times their regular hourly wage, in violation

 of 29 U.S.C. § 207(a)(1) and 29 C.F.R. § 778.112. More specifically, Defendants have failed to

 include non-discretionary bonuses in calculating the Plaintiff’s and Collective members’ “regular

 rate” for the purpose of calculating the applicable time-and-a-half overtime premium, and

 Defendants have failed to compensate Plaintiff and Collective Members for off-the-clock work.

        99.     Defendants also failed to create, keep and preserve records with respect to work

 performed by the Plaintiff and the FLSA Collective sufficient to determine their wages, hours and

 other conditions of employment in violation of the FLSA, 29 U.S.C.A. § 211(c); 29 C.F.R. §§

 516.5(a), 516.6(a)(1), 516.2(c).

        100.    In violating the FLSA, Defendants acted willfully and with reckless disregard of

 clearly applicable FLSA provisions.

                                        COUNT II
                      UNJUST ENRICHMENT UNDER INDIANA LAW
                         (On Behalf Plaintiff and the Indiana Class)

        101.    All previous paragraphs are incorporated as though fully set forth herein.

        102.    This count is brought against Defendants pursuant to the common law doctrine of

 unjust enrichment.

        103.    Indiana courts articulate three elements for [unjust enrichment] claims: (1) a benefit

 conferred upon another at the express or implied request of this other party; (2) allowing the other

 party to retain the benefit without restitution would be unjust; and (3) the plaintiff expected

 payment.” Woodruff v. Indiana Family & Soc. Servs. Admin., 964 N.E.2d 784, 791 (Ind. 2012).



                                                  19
Case 3:21-cv-00066-RLY-MPB Document 1 Filed 04/13/21 Page 20 of 22 PageID #: 20




           104.   Defendants have received and benefited from Plaintiff’s uncompensated labors,

 along with that of the other Class Members, such that to retain said benefit without compensation

 would be inequitable and rise to the level of unjust enrichment.

           105.   At all relevant times hereto, Defendants devised and implemented a plan to increase

 its earnings and profits by fostering a scheme of securing work from Plaintiff and the Class without

 paying overtime compensation for all hours worked.

           106.   Contrary to all good faith and fair dealing, Defendants induced Plaintiff and the

 Class to perform work while failing to pay overtime compensation for all hours worked as required

 by law.

           107.   By reason of having secured the work and efforts of Plaintiff and the Class without

 paying overtime compensation as required by law, Defendants enjoyed reduced overhead with

 respect to its labor costs, and therefore, realized additional earnings and profits to their own benefit

 and to the detriment of Plaintiff and the Class. Defendants retained and continue to retain such

 benefits contrary to the fundamental principles of justice, equity, and good conscience.

           108.   Accordingly, Plaintiff and the Class are entitled to judgment in an amount equal to

 the benefits unjustly retained by Defendants.

                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiff seeks the following relief on his own behalf and all others

 similarly situated:

                  a.     An order permitting this litigation to proceed as an FLSA collective action

                         pursuant to 29 U.S.C. § 216(b);

                  b.     An order permitting this litigation to proceed as a class action pursuant to

                         Fed. R. Civ. P. 23 on behalf of the Indiana Class;



                                                   20
Case 3:21-cv-00066-RLY-MPB Document 1 Filed 04/13/21 Page 21 of 22 PageID #: 21




               c.      Prompt notice, pursuant to 29 U.S.C. § 216(b), of this litigation to all

                       potential FLSA Collective members;

               d.      For unpaid wages as may be owed and prejudgment interest to the fullest

                       extent permitted under the law;

               e.      Liquidated damages to the fullest extent permitted under the law;

               f.      Litigation costs, expenses and attorneys’ fees to the fullest extent permitted

                       under the law; and

               g.      Such other and further relief as this Court deems just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury for all issues of fact.

                                                       Respectfully submitted,



       Dated: April 13, 2021                           By: /s/ Jeffrey A. Macey
                                                       Jeffrey A. Macey
                                                       Attorney at Law
                                                       MACEY SWANSON LLP
                                                       445 N. Pennsylvania Street, Suite 401
                                                       Indianapolis, IN 46204
                                                       Phone: (317) 637-2345
                                                       Facsimile: (317) 637-2369
                                                       jmacey@MaceyLaw.com

                                                       Eric Lechtzin*
                                                       Liberato P. Verderame*
                                                       EDELSON LECHTZIN LLP
                                                       3 Terry Drive, Suite 205
                                                       Newtown, PA 18940
                                                       Main: (215) 867-2399
                                                       Fax: (267) 685-0676
                                                       elechtzin@edelson-law.com
                                                       lverderame@edelson-law.com




                                                  21
Case 3:21-cv-00066-RLY-MPB Document 1 Filed 04/13/21 Page 22 of 22 PageID #: 22




                                           Sarah R. Schalman-Bergen*
                                           Thomas Fowler*
                                           Olena Savytska*
                                           Krysten Connon*
                                           LICHTEN & LISS-RIORDAN, P.C.
                                           729 Boylston Street, Suite 2000
                                           Boston, Massachusetts 02116
                                           267-256-9973
                                           ssb@llrlaw.com
                                           tfowler@llrlaw.com
                                           osavytska@llrlaw.com
                                           kconnon@llrlaw.com

                                           Camille Fundora Rodriguez*
                                           BERGER MONTAGUE PC
                                           1818 Market Street, Suite 3600
                                           Philadelphia, PA 19103
                                           Telephone: (215) 875-3000
                                           Facsimile: (215) 875-4604
                                           crodriguez@bm.net

                                           Mark N. Foster*
                                           Law Office of Mark N. Foster, PLLC
                                           P.O. Box 869
                                           Madisonville, KY 42431
                                           (270) 213-1303
                                           Mfoster@MarkNFoster.com

                                           John R. Kleinschmidt, III*
                                           THE LAW OFFICES OF JOHN R.
                                           KLEINSCHMIDT III, PLLC
                                           P.O. Box 1746
                                           Lexington, KY 40588
                                           (859) 866-3097
                                           john@employmentlawky.com

                                           *Motions for Pro Hac Vice Admission to be
                                           Filed

                                           Attorneys for Plaintiff and the Proposed
                                           Collective and Class




                                      22
